IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                         : No. 406
                               :
APPOINTMENT TO THE MINOR COURT : MAGISTERIAL RULES DOCKET
RULES COMMITTEE                :
                               :




                                      ORDER


PER CURIAM


         AND NOW, this 3rd day of February, 2017, the Honorable Bradley K. Moss,

Philadelphia, is hereby appointed as a member of the Minor Court Rules Committee for

a term expiring February 1, 2020.